Citation Nr: 9904453	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
1966 to May 1975.  He served in Vietnam and his decorations 
include the Vietnam Cross of Gallantry with Palm Citation, 
the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
peripheral neuropathy claimed as secondary to Agent Orange 
exposure.  During the pendency of this claim, the veteran 
relocated to Florida, and the St. Petersburg RO has 
jurisdiction over the current appeal.  


FINDINGS OF FACT

1.  The evidence does not show that subacute or acute 
peripheral neuropathy was manifested to a compensable degree 
within one year of the veteran's last exposure to Agent 
Orange.  

2.  There is no evidence of record which demonstrates an 
etiological relationship between the veteran's current 
neurological pathology (consistent with peripheral 
neuropathy) and his period of active service, to include 
Agent Orange exposure therein.  


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (1998).  The record indicates that the 
veteran served in Vietnam from December 1967 to December 
1968, and therefore, in-service exposure to Agent Orange is 
presumed.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air  service, the following diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e) (1998).  For the purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See Note 2, 38 C.F.R. § 3.309 (1998).  

Acute and subacute peripheral neuropathy will be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if manifested to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

Service medical records are negative for signs or symptoms of 
peripheral neuropathy in the years following the veteran's 
return from Vietnam.  The report of a May 1972 periodic 
medical examination shows that he was neurologically 
evaluated as normal, as does the report of his February 1975 
separation examination.  

On his December 1996 Application for Compensation and 
Pension, the veteran indicated that he was making a claim for 
numbness and loss of use of both hands due to Agent Orange.  

In January 1997, the Wilmington RO sent the veteran a letter 
in which he was requested to submit evidence showing 
continuous existence of peripheral neuropathy in the upper 
extremities since his discharge from service and showing any 
residuals that might exist at present.  

In January 1997, the veteran underwent an examination for 
Agent Orange protocol purposes.  The Agent Orange registry 
code sheet shows that the veteran's last period of service in 
Vietnam was from December 1967 to December 1968.  The 
examination report shows that the veteran complained of low 
back pain; joint pain/swelling/numbness in the thighs; and 
migraine headaches.  

On examination of the extremities, there was full range of 
motion of both upper extremities and there was moderate 
crepitus in the knee joints of both lower extremities.  
Ambulation was noted to be independent with use of assistive 
device, and gait and balance were intact.  On examination of 
the spine, the cervical, thoracic, and lumbar curves were 
normal and there was full range of motion naturally, 
backward.  There was decreased range of motion with forward 
flexion of 25 degrees, and it was noted that the veteran 
winced with forward motion.  

On neurological examination, cranial nerves from II to XII 
were intact.  Biceps and triceps reflexes were 2+ on both the 
left and the right side, and patellar reflex was 2+ on the 
right and 1+ on the left.  It was noted that in the medial 
aspect of both thighs, the veteran was unable to 
differentiate light from deep touch.  He reported that he 
barely had sensation to pinprick at these sites.  

It was noted that the veteran had presented on physical 
examination with numbness and decreased sensation to both 
inner thighs, and otherwise the physical examination was 
normal.  

In February 1997, the veteran was afforded a VA neurological 
consultation in order to evaluate his complaints regarding 
migraine headaches and numbness in both inner thighs, as well 
as to rule out any Agent Orange abnormality.  The report 
shows that the veteran had a history of Agent Orange 
exposure, and it was noted that he had complained of 
numbness/tingling in both lower extremities after prolonged 
sitting for more than 15 minutes; as well as 
numbness/tingling of the arms and fingers if sleeping on his 
side or after elevating the arms for more than 15 minutes.  
The report also shows that he had low back pain, and that his 
symptoms were relieved with increased motion.  The veteran 
also reported cramping of the inner thighs upon sleeping or 
sitting on toilet.  The examiner noted that the veteran did 
not smoke, and his alcohol intake was 2 shots/day.   

On neurological examination, cranial nerves II-XII were 
intact.  On examination of the upper extremities, strength 
was 5/5 on the right and 4/5 on the left, with decreased 
sensation in the lateral upper arms and all fingers.  Deep 
tendon reflexes were 4/4 on the right, and 3+/4 on the left.  
The hands were cold to touch, with good capillary refill.  On 
examination of the lower extremities, strength was 4/5 on the 
left and 5/5 on the right.  There was decreased sensation in 
the toes.  Deep tendon reflexes were 4/4 on the right and 3/4 
on the left.  Plantar reflexes were decreased bilaterally.  
There was no clonus.  Examination was positive for varicose 
veins bilaterally on the inner thighs.  Gait and stance were 
wide-based.  The report notes that the veteran was obese.  

Deep tendon reflexes were o.k. and the lower extremity motor 
function was o.k.  Truncal range of motion was o.k., although 
a notation of "ext ?" was made.  There were decreased 
vibrations in the lower extremities, and there was decreased 
pinprick in no particular distribution (decreased in 
face/arms/legs and increased in feet, consistent with 
neuropathy).  

The report of a February 1997 cervical spine x-ray shows an 
impression of degenerative joint disease changes at C4, C5, 
and C6.  A February 1997 x-ray examination of the lumbar 
spine revealed mild to moderate degenerative joint disease 
changes.  The joint spaces were normal and there was no 
evidence of spondylolisthesis.  

A VA medical record, dated March 11, 1997, shows that the 
veteran presented with lumbosacral pain for the past year.  
The veteran described pain on the left side with radiation to 
the buttocks and down the legs, particularly associated with 
prolonged sitting/standing.  He indicated that the pain was 
aggravated by prolonged positions, walking long distances, 
and trouble sleeping at times secondary to discomfort.  It 
was noted that there was no weakness of the lower extremities 
or numbness and tingling down the legs.  The medical record 
shows that he also complained of knee pain and giving way and 
neck pain and stiffness.  On examination of the cervical 
spine, there was decreased range of motion on extension and 
lateral flexion.  On examination of the lumbosacral spine, 
there was decreased range of motion on extension and lateral 
flexion.  There was no sciatic tenderness and straight leg 
test was negative.  Strength was 5/5 globally and reflexes 
were +2 globally.  Sensation was intact.  The report shows 
the following assessments:  1.  lumbosacral degenerative 
joint disease, mild; 2.  degenerative joint disease and disc 
disease of the cervical spine; and 3. mild degenerative joint 
disease of the left knee.  

The record includes lay statements from the veteran's friends 
and family, which were submitted in March 1997.  [redacted], 
Sr. stated that he had known the veteran since the early 
70's, and that the veteran had worked with him off and on for 
many years since his discharge from the Army in 1975.  Mr. 
[redacted] stated that he had observed the veteran numerous 
times being unable to grasp and hold onto tools and other 
objects.  When asked, the veteran would tell Mr. [redacted] that 
his hands and arms would "go numb" and he would have to 
drop or let go of things.  The veteran had also told Mr. 
Prattis how this problem did not start until after he came 
home on leave from Georgia in 1969 or 1970.  Mr. [redacted] 
stated that until this present day, the veteran continued to 
have this health problem.  

The veteran's cousin stated that she grew up in the same 
house with the veteran, and that he was a healthy young man 
when he went into the Army in 1966.  She indicated that as 
time went on, she and her husband noticed a drastic change in 
his physical abilities, and they thought it was shell shock 
since his barracks were attacked.  She indicated that they 
had noticed that the veteran had to hold onto something to 
keep his balance while standing, and he often complained of 
numbness in his feet and was constantly moving and shaking.  
The veteran's cousin stated that he had lost strength in his 
arms and hands as far as holding onto such things as glasses 
and carrying groceries.  She also noticed that while he is 
driving, his hand starts to shake.  She further stated that 
the veteran has not been the same since he left the service.  

The veteran's wife stated that she had been aware of his 
medical problem for many years, and she knew that he had 
never gone to any doctor for this numbness problem.  She 
indicated that many times, she and the children had noticed 
how he is sometimes unable to do simple easy tasks such as 
unscrewing lids from jars, fastening clasps on jewelry, 
threading a sewing needle, holding onto brooms, and things of 
that sort.  She stated that his hands jerk a lot for no 
reason in addition to his complaints of frequent leg and 
thigh cramps.  For many years, she has not been able to 
figure this thing out and come up with a reason for these 
strange symptoms her husband was experiencing; and she also 
indicated that this condition overtook him at some point from 
his enlistment in the Army until the late 1960's and/or the 
early 1970's.  

In a March 1997 statement, the veteran reported that he 
believes that he was exposed to the Agent Orange chemical 
while stationed in the Duc Pho area, and he described 
symptoms which included nervous jerking of the right hand, 
numbness in both hands and arms, short term memory loss, 
occasional cramping in both legs and thighs, nervous knees, 
and an inability to hold/grasp some tools or objects.  

In May 1998, the veteran was afforded a hearing before a 
hearing officer at the St. Petersburg RO.  His wife and his 
daughter also testified at the hearing.  At this time, the 
veteran testified that he first began experiencing symptoms 
of peripheral neuropathy in 1969, after he came home from 
Vietnam.  He indicated that he did not seek any medical 
attention for this problem, because he wasn't a complainer 
and he wasn't one to always go to a doctor.  The veteran 
testified that the symptoms first started as numbness in his 
arms and fingers and in his legs sometimes, and he indicated 
that these symptoms had gotten worse over the years.  He 
described pain and tingling type sensations in his limbs, and 
he indicated that he'd have to stop work sometimes and just 
stretch his limbs out to get the numbness out, or just rub 
his hands together.  The veteran reported that he was 
employed as a truck driver, and he sometimes has to either 
stop what he's doing or drive with one hand and move his arm 
and fingers around to get the feeling back.  He had not 
missed time from work because of this problem.  

The veteran indicated that he had to cease playing softball 
as a result of his peripheral neuropathy.  The veteran's wife 
stated that she had observed him having involuntary 
movements, such as jerking and tapping his legs.  She also 
stated that he can't get down on his knees without great 
difficulty.  In addition, she described times when he seemed 
to have losses of memory and that he was absent a lot of 
normal memory, such as short term memory about domestic 
things.  The veteran's wife further testified that she knew 
him long before their marriage in 1981, and he would always 
complain about cramps and he could not do squatting.  She 
dated the beginning of these complaints to December 1972, or 
while the veteran was still in the military.  

The hearing officer noted that the veteran had an additional 
five or six years of service following his return from 
Vietnam.  The veteran indicated that during the remainder of 
his active duty, he did not receive any treatment and he did 
not make any complaints relative to the symptoms that he was 
having, as he just went on performing his duty and he was not 
a complainer.  The veteran reported that he finally sought 
medical treatment in recent years as he was out of work and 
he and his wife and discussed that as he was a veteran, he 
should start going to the veteran's hospital.  While he was 
there, he saw a form on the secretary's desk about being 
tested for Agent Orange, which was when he first knew about 
it.  The veteran indicated that he was currently seeing a 
private physician who was looking into his problem.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

Having reviewed the evidence, the Board has determined that 
the veteran has failed to present a well grounded claim for 
service connection for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  Specifically, the record 
indicates that the veteran's last period of Vietnam service 
was from December 1967 to December 1968.  Following his 
return from Vietnam, he remained on active duty until 1975.  
The service medical records from the period of 1969 to 1975 
are negative for complaint, treatment, or diagnoses relative 
to peripheral neuropathy, and he was neurologically evaluated 
as normal at the time of the February 1975 separation 
examination.  

Thus, the available evidence does not show that peripheral 
neuropathy was manifested to a compensable degree within one 
year following the veteran's last Agent Orange exposure; and 
the service medical records do not indicate the manifestation 
of a transient peripheral neuropathy which appeared within 
weeks or months of the veteran's exposure to Agent Orange and 
which resolved within two years of the date of onset.  For 
these reasons, the current findings of peripheral neuropathy 
may not be presumed to have been incurred during the 
veteran's active service, as the requirements set forth in 
38 C.F.R. §§ 3.307, 3.309 (1998) are not met.  

The United Stated Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub.L.No. 98-542, 98 Stat. 2715, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, there is no evidence of 
record, to include a medical opinion, which suggests that the 
current neurological findings consistent with peripheral 
neuropathy are etiologically related to the veteran's period 
of active service or to Agent Orange exposure therein.  The 
veteran and his supporters have indicated that symptoms of 
such a disorder became apparent in the late 1960's and early 
1970's; however, there is no record of treatment or 
complaints of neurological symptomatology until 1997, when 
the veteran underwent a VA Agent Orange examination with 
neurological consultation.  Thus, there is no evidence of 
ongoing and continuing treatment for peripheral neuropathy 
since the time of service.  

The veteran and his spouse have contended that he developed 
symptoms of peripheral neuropathy, to include numbness and 
tingling in the limbs, only after his in-service exposure to 
Agent Orange.  However, as laymen, the veteran and his wife 
are not competent to offer opinions on medical causation and 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992).  Moreover, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

For the reasons stated above, the Board finds that the 
evidence of record does not demonstrate an etiological link, 
or nexus, between peripheral neuropathy and the veteran's 
period of active military service, to include Agent Orange 
exposure therein.  Therefore, the requirements for a well 
grounded claim have not been satisfied, and accordingly, the 
claim for service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure, is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  In this case, the RO fulfilled 
its obligation under section 5103(a) in the August 1997 
Statement of the Case in which the appellant was informed 
that the available scientific and medical evidence did not 
support the conclusion that the condition at issue was 
associated with herbicide exposure, and there was no basis to 
establish service connection for acute or subacute peripheral 
neuropathy.   









ORDER

As a well grounded claim has not been presented, service 
connection is denied for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

